FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TRISTA STANLEY, an individual,         
                Plaintiff-Appellant,
                                             No. 04-15134
                v.
TRUSTEES OF THE CALIFORNIA STATE              D.C. No.
                                           CV-02-01131-MCE
UNIVERSITY; CALIFORNIA STATE
                                              OPINION
UNIVERSITY, SACRAMENTO,
             Defendants-Appellees.
                                       
       Appeal from the United States District Court
           for the Eastern District of California
       Morrison C. England, District Judge, Presiding

                 Argued and Submitted
       October 18, 2005—San Francisco, California

                   Filed January 11, 2006

      Before: J. Clifford Wallace, Stephen S. Trott, and
            Pamela Ann Rymer, Circuit Judges.

                 Opinion by Judge Wallace




                             361
364     STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY




                         COUNSEL

Chad Carlock, Law Offices of Chad Carlock, Davis, Califor-
nia, for plaintiff-appellant Trista Stanley.

Peter W. Thompson, Deputy Attorney General, Sacramento,
California, for defendant-appellees Trustees of the California
State University.


                          OPINION

WALLACE, Senior Circuit Judge:

   Trista Stanley appeals from a judgment on the pleadings
based upon statute of limitations and state sovereign immu-
nity grounds. We have jurisdiction pursuant to 28 U.S.C.
§ 1291(a), and we affirm.

                               I.

   Stanley was intermittently a student at California State Uni-
versity, Sacramento (University) from 1998 to 2000. Stanley
alleges that Richard Savino, her classical guitar professor and
faculty advisor, sexually harassed her beginning in 1999 and
that the harassment caused her to withdraw her enrollment at
the end of the spring semester in 1999. Stanley returned for
the fall semester in 1999 and alleges that she was again sub-
        STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY       365
jected to sexual harassment. Stanley reported the harassment
to various University offices and again withdrew her enroll-
ment after they did not respond to her complaints. She
returned to the University a final time in the spring of 2000.
She alleges she was again forced to withdraw after learning
that other students and faculty knew about her experience
with Savino, which created an uncomfortable environment.
The last alleged incident of sexual harassment occurred in
May 2000.

   In September 2000, Stanley submitted a formal complaint
of sexual harassment to the University. The alleged sexual
harassment consisted of unwanted advances, physical contact,
and sexually-charged comments. The University conducted an
investigation and on January 17, 2001, Peter Lau, Director of
the Equal Opportunity/Affirmative Action Office, sent Stan-
ley a letter stating: “After receiving the [investigation] report
I have concluded that Professor Savino violated University
Policy. The University will take appropriate action.” Stanley
is not aware of any disciplinary action taken as a result of the
letter.

  On April 27, 2001, Stanley filed a claim with the California
State Board of Control seeking compensation for Savino’s
sexual harassment and for the University’s failure to act on
her complaints. Stanley did not receive a response.

   Stanley filed her original action in federal court on May 23,
2002. The complaint set forth seven claims: a 20 U.S.C.
§ 1681 (Title IX) claim, a 42 U.S.C. § 1983 claim, and five
state law claims. Stanley has asserted both quid pro quo and
hostile environment sexual harassment claims. The only
remaining defendants are the Trustees of the California State
University (Trustees). The District Court held that all claims
but the Title IX claim were barred by state sovereign immu-
nity and the Title IX claim was barred by the applicable stat-
ute of limitations.
366     STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY
                               II.

   We turn first to what the district court referred to as the
Trustee’s Eleventh Amendment immunity. Courts have often
“referred to the States’ immunity from suit as ‘Eleventh
Amendment immunity.’ The phrase is convenient shorthand
but something of a misnomer, for the sovereign immunity of
the States neither derives from nor is limited by the terms of
the Eleventh Amendment.” Alden v. Maine, 527 U.S. 706,
713 (1999).

   We review judgment on the pleadings de novo. Owens v.
Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir.
2001). Judgment on the pleadings is proper when, taking all
allegations in the pleading as true, the moving party is entitled
to judgment as a matter of law. Id. We review a district
court’s rulings on state sovereign immunity de novo. See
Carey v. Nev. Gaming Control Bd., 279 F.3d 873, 877 (9th
Cir. 2002).

   [1] We have previously held that the Trustees are an arm
of the state that can properly lay claim to sovereign immunity.
See Jackson v. Hayakawa, 682 F.2d 1344, 1350-51 (9th Cir.
1982). In an action for incurred monetary damages, state sov-
ereign immunity can be overcome only by explicit abrogation
by Congress pursuant to its powers under the Fourteenth
Amendment or by state consent to suit. See In re Harleston,
331 F.3d 699, 701 (9th Cir. 2003). “Congress may abrogate
the States’ constitutionally secured immunity from suit in fed-
eral court only by making its intention unmistakably clear in
the language of the statute.” Kimel v. Fla. Bd. of Regents, 528
U.S. 62, 73 (2000) (internal quotation marks and citation
omitted). Similarly, a state’s “consent [must] be unequivo-
cally expressed.” Pennhurst State Sch. & Hosp. v. Halder-
man, 465 U.S. 89, 99 (1984) (citations omitted); see also Coll.
Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd.,
527 U.S. 666, 675 (1999) (the “test for determining whether
a State has waived its immunity from federal-court jurisdic-
        STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY       367
tion is a stringent one”). “[A] State does not consent to suit
in federal court merely by consenting to suit in the courts of
its own creation. Nor does it consent to suit in federal court
merely by stating its intention to ‘sue and be sued,’ or even
by authorizing suits against it ‘in any court of competent juris-
diction’ . . . .” College Sav. Bank, 527 U.S. at 676 (internal
quotation marks and citations omitted).

   [2] The Supreme Court has previously held that Congress
has properly abrogated state sovereign immunity for Title IX
claims. See Franklin v. Gwinnett County Pub. Sch., 503 U.S.
60, 72 (1992). Thus, this claim is not barred on this basis.

   Stanley has not argued on appeal, however, that the district
court erred in dismissing her section 1983 action based on
state sovereign immunity. This argument is therefore waived.
See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994).

   [3] Stanley argues that her state law claims are not barred
because Congress has abrogated state sovereign immunity by
authorizing supplemental jurisdiction. The exercise of supple-
mental jurisdiction is governed by 28 U.S.C. § 1367, which is
silent as to sovereign immunity. The statute is a far cry from
the “unmistakably clear” language required for abrogation.
Additionally, there is no indication that Congress intended to
exercise its powers under Section 5 of the Fourteenth Amend-
ment by enacting section 1367; the statute only addresses the
jurisdiction of federal courts, which Congress regulates
through its Article I powers. Thus, we hold that 28 U.S.C.
§ 1367 does not abrogate state sovereign immunity for sup-
plemental state law claims.

   Stanley also appears to argue that California has consented
to suit by passing the Unruh Civil Rights Act (Act), Cal. Civ.
Code §§ 51-53, which is the basis for many of her state law
claims. The Act does not specifically consent to federal court
actions. Even assuming the Trustees fall within the statute’s
“all business establishments” language, see Cal. Civ. Code
368     STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY
§ 51, the Supreme Court has held that the “any court of com-
petent jurisdiction” language, see Cal. Civ. Code § 52.2, is not
sufficient to constitute consent to sue in federal court. See
Coll. Sav. Bank, 527 U.S. at 676.

   [4] Thus, Stanley has not met the “stringent test” for estab-
lishing state consent to suit. See id. at 675; see also Penn-
hurst, 465 U.S. at 106 (“[I]t is difficult to think of a greater
intrusion on state sovereignty than when a federal court
instructs state officials on how to conform their conduct to
state law. Such a result conflicts directly with the principles
of federalism that underlie the Eleventh Amendment.”). State
sovereign immunity bars all of Stanley’s state law claims.

                              III.

   The District Court held that Stanley’s Title IX claim is sub-
ject to California’s personal injury statute of limitations. We
review a district court’s determination of the applicable stat-
ute of limitations de novo. Taylor v. Regents of Univ. of Cal.,
993 F.2d 710, 711 (9th Cir. 1993).

   [5] Title IX does not expressly provide any statute of limi-
tations. Because a Title IX suit is a civil rights action, we
“borrow the most appropriate state statute of limitations.”
Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 974 (9th Cir.
2004), cert. denied sub nom., Cholla Ready Mix, Inc. v.
Mendez, 125 S.Ct. 1828 (2005), citing Wilson v. Garcia, 471
U.S. 261, 268 (1985). For other civil rights actions, we have
“borrowed” the state statute of limitations for personal injury.
See Taylor, 993 F.2d at 711-12 (stating that the “statute of
limitations for personal injury actions governs claims brought
pursuant to 42 U.S.C. §§ 1981, 1983, and 1985” and holding
the same applies to actions under Title VI of the Civil Rights
Act of 1964 (Title VI)). Should we apply the same ruling for
Title IX claims? It appears that every circuit to consider the
issue has held that Title IX also borrows the relevant state’s
statute of limitations for personal injury. See Curto v.
        STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY      369
Edmundson, 392 F.3d 502, 503-04 (2d Cir. 2004), cert.
denied 125 S.Ct. 2944 (2005); Bougher v. Univ. of Pittsburgh,
882 F.2d 74, 77-78 (3d Cir. 1989); Lillard v. Shelby County
Bd. of Educ., 76 F.3d 716, 729 (6th Cir. 1996); Egerdahl v.
Hibbing Cmty. Coll., 72 F.3d 615, 618 (8th Cir. 1995);
M.H.D. v. Westminster Sch., 172 F.3d 797, 803 (11th Cir.
1999). The rationale of our sister circuits is compelling, and
we adopt it.

   The close similarity between Title VI and Title IX also sup-
ports applying the statute of limitations for personal injury.
The Supreme Court has repeatedly held that Title IX is based
on Title VI and has used similar modes of analysis to resolve
Title IX cases. See, e.g., Grove City Coll. v. Bell, 465 U.S.
555, 556 (1984) (“The drafters of Title VI . . . approved iden-
tical language, [and] we discern no reason to believe that the
Congressmen who voted for Title IX intended a different
result”); Cannon v. Univ. of Chicago, 441 U.S. 677, 693 n.14,
717 (1979) (concluding private right of action exists under
Title IX after pointing out it was “explicitly patterned” after
Title VI). We have also observed the similarity between Title
VI and Title IX. See, e.g., Jeldness v. Pearce, 30 F.3d 1220,
1227 (9th Cir. 1994) (“Because Title IX and Title VI use the
same language, they should, as a matter of statutory interpre-
tation, be read to require the same levels of protection and
equality.”) Indeed, in deciding that personal injury statutes of
limitations applied to Title VI, we approvingly cited a Third
Circuit case, Bougher, pointing out that it had applied state
personal injury statute of limitations to Title IX. Taylor, 993
F.2d at 712.

   Stanley appeared to concede at oral argument that the per-
sonal injury statutes of limitations would ordinarily apply to
Title IX actions. However, Stanley argued that a California
statute, Cal. Gov. Code § 945.6, which applies to state law
suits “brought against a public entity on a cause of action for
which a claim is required to be presented” should govern
370     STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY
here. That statute provides for a two-year statute of limitations
if the state does not respond to a presented claim.

   The Supreme Court has stressed, however, that “[t]he fed-
eral interests in uniformity, certainty, and the minimization of
unnecessary litigation all support” the use of a single statute
of limitations within each state. Wilson, 471 U.S. at 275
(holding all section 1983 actions are subject to state personal
injury statute of limitations). Under Stanley’s theory, the stat-
ute of limitations would vary depending on the identity of the
defendant, as well as on a defendant’s response to a claim pre-
sentment. This result would be in sharp opposition to these
federal interests.

   Stanley also misapprehends the nature of the analysis. The
issue is not what statute of limitations the California legisla-
ture intended to apply to this federal action, but rather what
state statute of limitations the federal claim should “borrow.”
Stanley’s lengthy statutory interpretation analysis and specu-
lation about the intent of California legislators is therefore
irrelevant. See Wilson, 471 U.S. at 269 (“The importation of
the policies and purposes of the States on matters of civil
rights is not the primary office of the borrowing provision
. . . . Congress surely did not intend to assign to state[s] . . .
a conclusive role in the formative function of defining and
characterizing the essential elements” of federal claims). The
essential inquiry for statute of limitations “borrowing” is the
nature of the harm alleged, not the identity of the named
defendant.

   Lastly, it is far from certain that Title IX actions can be
subject to a state claim presentment requirement. In Felder v.
Casey, 487 U.S. 131, 134 (1988), the Supreme Court held that
the states may not apply such requirements to section 1983
actions. The case also strongly suggests that they cannot be
applied to any federal civil rights actions. See id. at 153 (“A
state law that conditions that right of recovery upon compli-
ance with a rule designed to minimize governmental liability,
        STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY       371
and that directs injured persons to seek redress in the first
instance from the very targets of the federal legislation, is
inconsistent in both purpose and effect with the remedial
objectives of the federal civil rights law”). Indeed, Stanley
conceded at oral argument that the claims presentment
requirement does not apply to her Title IX action. Under Stan-
ley’s proposed statute of limitations, however, the limitations
period would vary based on the state’s response to a require-
ment that does not apply to the claim, and potentially cannot
be constitutionally applied to the claim.

   [6] Therefore, we join every other federal circuit to con-
sider this issue and hold that Title IX claims are subject to the
applicable state statute of limitations for personal injury
actions. At the time of the filing of this action, California’s
statute of limitations for personal injury was one year. See
Cal. Civ. Proc. Code § 340.3 (West Supp. 2002). California
has since changed this period to two years. See Jones v.
Blanas, 393 F.3d 918, 927 (9th Cir. 2004); Cal. Civ. Proc.
Code § 335.1 (West Supp. 2002). However, we have held that
this change is not retroactive. Jones, 393 F.3d at 927 (apply-
ing California personal injury statute of limitations). Thus, a
one year statute of limitations applies to Stanley’s Title IX
claim.

                              IV.

  Stanley argues that the district court failed to apply the
applicable statute of limitations properly to her Title IX claim.
We review whether the statute of limitations has run de novo.
Harvey v. Waldron, 210 F.3d 1008, 1013 (9th Cir. 2000).

   [7] Although Title IX borrows a state statute of limitations
period, federal law governs the “determination of the point at
which the limitations period begins to run.” Hoesterey v. City
of Cathedral City, 945 F.2d 317, 319 (9th Cir. 1991) (citation
omitted). “[T]he touchstone for determining the commence-
ment of the limitations period is notice: ‘a cause of action
372     STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY
generally accrues when a plaintiff knows or has reason to
know of the injury which is the basis of his action.’ ” Id.,
quoting Cline v. Brusett, 661 F.2d 108, 110 (9th Cir. 1981).
“The proper focus is upon the time of the discriminatory acts,
not upon the time at which the consequences of the acts
became most painful.” Abramson v. Univ. of Haw., 594 F.2d
202, 209 (9th Cir. 1979).

   [8] It is unnecessary to determine exactly when Stanley had
notice, because she certainly had reason to know of the injury
upon which her action was based when she filed a complaint
alleging virtually identical claims with the State Board of
Control on April 27, 2001. Stanley has not argued that this
complaint tolls the statute of limitations. Thus, as a matter of
law, Stanley had “reason to know” of her claim by at least
April 27, 2001. Because she did not file her first action in dis-
trict court until May 23, 2002, her claim is time-barred under
the applicable one-year statute of limitations.

   Stanley argues that her claim is nonetheless viable because
of the continuing violation doctrine. But she did not cite, nor
did the Trustees, the Supreme Court’s recent clarification of
the continuing violation doctrine, which separates discrete
acts and hostile environment claims. See Nat’l R.R. Passenger
Corp. v. Morgan, 536 U.S. 101, 111-19 (2002). The Court
rejected application of the continuing violation doctrine for
discrete acts by holding that “discrete acts that fall within the
statutory time period do not make timely acts that fall outside
the time period. . . . [D]iscrete discriminatory acts are not
actionable if time barred, even when they are related to acts
alleged in timely filed charges.” Id. at 112-13. However,
“hostile environment claims are different in kind from dis-
crete acts.” Id. at 115. “In order for the charge to be timely,
the employee need only file a charge within . . . [the limita-
tions period] of any act that is part of the hostile work envi-
ronment.” Id. at 118.

   [9] It is readily apparent that the continuing violation doc-
trine cannot save Stanley’s quid pro quo sexual harassment
        STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY      373
claim, as no discrete acts of sexual harassment occurred
within the limitations period; indeed, the last acts are alleged
to have occurred in May 2000.

   Stanley’s hostile environment claim also cannot be saved
by the continuing violation doctrine. Stanley has argued that
the school’s continued deliberate indifference prevents the
statute of limitations from beginning to run. Not so.

   “Deliberate indifference” is the standard for imputing lia-
bility to the Trustees, see Gebser v. Lago Vista Indep. Sch.
Dist., 524 U.S. 274, 292-93 (1998), not for establishing a hos-
tile environment. In order to support liability, the deliberate
“indifference must, at a minimum, cause [students] to undergo
harassment or make them liable or vulnerable to it.” Davis v.
Monroe County Bd. of Educ., 526 U.S. 629, 645 (1999) (inter-
nal quotation marks and citations omitted) (alteration in origi-
nal); see also Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d
736, 739-40 (9th Cir. 2000) (applying Davis standard). Stan-
ley, however, has not alleged that the University caused her
to undergo, or be vulnerable to, any harassment during the
limitations period, a time when she was not present at the
University.

   Additionally, Stanley has not alleged any “acts” under the
Morgan standard within the limitations period that contrib-
uted to a hostile environment. In order to establish a sexually
hostile environment based on alleged sexual harassment,
Stanley must show: “(1) she was subjected to verbal or physi-
cal conduct of a sexual nature; (2) the conduct was unwel-
come; and (3) the conduct was sufficiently severe or
pervasive to alter the conditions of her employment and create
an abusive work environment.” Porter v. Cal. Dept. of Corr.,
419 F.3d 885, 892 (9th Cir. 2005) (as amended).

   [10] Stanley has not been enrolled at the University since
2000. Unsurprisingly, she has not alleged that she was sub-
jected to any sexually-natured conduct at the University dur-
374     STANLEY v. TRUSTEES OF CALIF. STATE UNIVERSITY
ing a period when she was not present. While it is true that
we have held that the mere presence of a harassing individual
may constitute a hostile environment, see Ellison v. Brady,
924 F.2d 872, 883 (9th Cir. 1991), we have never held the
presence of an individual in a workplace or institution where
the plaintiff is not present constitutes a hostile environment.
The mere speculation that if she had returned the environment
would have been hostile is not sufficient to establish an “act”
by a defendant within the limitations period. Thus, Stanley’s
hostile environment claim also cannot be saved by the contin-
uing violation doctrine.

   Stanley’s argument also runs afoul of Davis, which requires
more than non-responsiveness; it requires that the indifference
result in harassment or render her vulnerable to harassment.
Stanley has not alleged anything of the sort occurred during
the limitations period.

   Moreover, Stanley’s argument conflates her desired remedy
with violation of Title IX in a manner that effectively vitiates
the statute of limitations. Under Stanley’s theory, as long as
the Trustees do not provide her desired relief, they are contin-
uing to be “deliberately indifferent” and subject to suit. At
oral argument, Stanley conceded that this would allow her to
bring suit twenty years from now. Even leaving Davis aside,
we will not adopt an approach that renders the statute of limi-
tations a virtual nullity.

  [11] The district court thus correctly determined the appli-
cable statute of limitations and properly applied it to Stanley’s
Title IX claim.

  AFFIRMED.